Citation Nr: 1338766	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-39 299 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1, currently rated 20 percent disabling.  

2.  Entitlement to a separate compensable evaluation for post surgical low back scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1985 to December 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case in December 2011 to obtain additional private treatment records and a new VA examination.  As discussed below, this development was completed.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records.  The Appeals Management Center (AMC) indicated that it reviewed the additional treatment records prior to the issuance of the August 2012 Supplemental Statement of the Case.  The remaining files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of a separate compensable evaluation for radiculopathy of the lower extremities and entitlement to special monthly compensation for loss of use of one or more creative organs have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

For the reasons below, the issue of a separate compensable evaluation for post surgical low back scar has been listed on the title page and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

FINDING OF FACT

The herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 is not manifested by the functional equivalent of forward flexion to 30 degrees or less, or incapacitating episodes totaling at least four weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 percent for herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings for lumbar spine disabilities.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  The Veteran was notified of the disability rating element of the Dingess notice in a July 2008 letter.  This letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thereafter, the Veteran's claim was readjudicated in a September 2008 rating decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Board remanded the matter in December 2011, in part, to obtain any outstanding treatment records relating the Veteran's lumbar spine disabilities.  In January 2012, the RO provided the Veteran with the proper authorization and consent to release information form to sign so it could secure any additional treatment records.  The record reflects the Veteran did not submit the signed form.  As such, the Board finds that the RO was in substantial compliance with that remand directive, and the duty to assist the Veteran in obtaining evidence is satisfied.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran was afforded a VA examination as to the severity of his lumbar spine disabilities in March 2008.  The Veteran alleged the severity of his disabilities had increased since the March 2008 examination.  The Board's December 2011 remand instructed the RO to schedule an additional examination for the Veteran to determine the current severity of his disability.  The Board finds the examination provides an adequate basis on which to rate the Veteran's lumbar spine disabilities because it contains findings relating to the relevant rating criteria including the DeLuca factors and a reasoned opinion as to whether there are associated objective neurologic abnormalities, as discussed in detail below.  Consequently, another remand for additional examinations is unnecessary.  Stegall v. West, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for increased rating for the Veteran's herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 is thus ready to be considered on the merits.

Legal Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating for the herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 from December 31, 2007 to August 24, 2008 and beginning December 1, 2008 is appropriate.  The Board notes that, from August 25, 2008 to November 30, 2008, the Veteran was assigned a temporary 100 percent convalescent rating after his lumbar spine surgery.  38 C.F.R. § 4.30.  

The Veteran's herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, applicable to intervertebral disc syndrome (IVDS).  

All disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.   

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Analysis

The Veteran contends that the severity of his herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 warrants a disability rating in excess of 20 percent.  

As an initial matter, as noted above, the Veteran is assigned a temporary 100 percent disability rating from August 25, 2008 to November 30, 2008 in regard to his low back surgery.  As such, the relevant appeal period is from December 31, 2007 to August 24, 2008 and beginning December 1, 2008.  

The 20 percent rating that the Veteran is currently receiving for his herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1 contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

In order to warrant an increased rating under the general rating formula, the symptoms of the lumbar spine disability must more nearly approximate the functional equivalent of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which are the symptoms in the criteria for a 40 percent rating.

The evidence of record includes the March 2008 and March 2012 VA examinations, the Veteran's private treatment records, and the Veteran's VA treatment records.  

On the March 2008 VA examination, range of motion of the lumbar spine was flexion to 90 degrees with pain beginning at 90 degrees.  There was pain on both active and passive range of motion and after repetitive use.  There was no additional loss of motion on repetitive use.  Extension was from zero to 10 degrees with no pain on active or passive motion, no pain after repetitive use, and no additional loss of motion on repetitive use of the joint.  Bilateral flexion was from zero to 30 degrees with no active or passive motion, no pain after repetitive use, and no additional loss of motion on repetitive use.  Bilateral rotation was from zero to 30 degrees with pain beginning at 30 degrees, pain on active and passive range of motion, pain on repetitive use, and no additional loss of motion on repetitive use.  

The examiner noted a history of fatigue, decreased motion, stiffness, spasms, and moderate, weekly, flare ups for one to two days.  The Veteran also reported gradual worsening in severity and frequency of the pain.  He denied bladder or bowel dysfunction but endorsed pain with frequent radiation, and numbness in the right lower extremity.  

On the March 2012 examination, the Veteran reported lumbar spine pain aggravated by weather changes, position, prolonged sitting, and standing.  He indicated the severity of the pain ranged from five to six out of 10 with flare ups to seven or eight out of 10.  He stated he experienced flare ups two times per month with a duration of one to two days.  

On range of motion of the thoracolumbar spine flexion was to 70 degrees with no objective evidence of painful motion, extension to 5 with no objective evidence of painful motion, bilateral flexion to 25 with no objective evidence of painful motion, and bilateral rotation to 25 with no objective evidence of painful motion.  The examiner also noted that the Veteran was able to perform repetitive use testing with three repetitions with no loss of range of motion.  

The Veteran had functional loss consisting of less movement than normal and interference with sitting, standing, and/or weight bearing.  In regard to the DeLuca factors, there was no weakened movement, no excess fatigability, no incoordination, no pain on movement, no swelling, deformity, instability, or disturbance of locomotion.  

On sensory examination, the Veteran had decreased sensation in his right thigh/knee, right lower leg/ankle, and right foot/toes.  The straight leg test suggested radiculopathy of the right leg.  The examiner reported the Veteran had mild paresthesias and/or dysesthesias and numbness of the right lower extremity and indicated involvement of the femoral and sciatic nerves.  The examiner found mild radiculopathy of the right side.  No other neurological abnormalities were found.  

The examiner also reported the Veteran had IVDS and the total duration of all incapacitating episodes over the past 12 months was less than one week.  

The Veteran's private treatment records and VA treatment records reflect the Veteran sought treatment and underwent surgery for his lumbar spine.  The records also establish the Veteran has associated radiculopathy.  These treatment records, however, do not reveal range of motion findings nor indicate the frequency of his incapacitation.  As such, the treatment records do not address the pertinent rating criteria.  

The above range of motion figures reflect that the Veteran has the flexion and combined range of motion of the thoracolumbar spine warranting no higher than a 20 percent rating.  Flexion of the thoracolumbar spine ranged between 90 degrees and 70 degrees, significantly more than the 30 degrees required for the next higher, 40 percent rating under the general formula.  Even considering reduction of motion due to pain, the pain did not decrease the range of motion measurements, even upon repetition.  The Board has considered the Veteran's lay statements in his May 2008 Notice of Disagreement and the buddy statements he submitted regarding the severity of his back pain.  The Board, however, finds that the specific range of motion findings by the trained professionals who conducted the VA examinations are of greater probative weight than the general lay statements of the Veteran and the buddy statements in this regard.

The Board has also considered whether the Veteran warrants a higher rating under DC 5243 using the formula for rating IDVS based on incapacitating episodes.  In order to warrant a 40 percent rating, the Veteran must have incapacitating episodes a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The March 2012 examination report reflects the total duration of all incapacitating episodes over the past 12 months were less than one week.  As such, the Veteran's symptoms do not warrant a 40 percent disability rating under the formula for rating IDVS based on incapacitating episodes.  

In regard to the Veteran's radiculopathy, the Board has referred this matter to the AOJ for initial adjudication.  

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1.  The Veteran reported upon examination in March 2012 that he had constant lumbar spine pain aggravated by weather changes, position, prolonged sitting, and standing.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and sitting for long periods.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

As such, the Veteran's symptoms have not rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Veteran is certainly competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board has no reason to doubt his credibility.  However, the Veteran has provided no written statements or reports to a private or VA clinician that suggest that the symptomatology demonstrated on examination in March 2008 and March 2012 are inaccurate.  He has not alleged that he had flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less or that he experienced incapacitating episodes totaling at least four weeks in the past twelve months.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

For the foregoing reasons, the preponderance of the evidence is against any higher rating for the herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1.  The benefit- of-the-doubt doctrine is therefore not for application with regard to the denial of any ratings higher than those indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

Entitlement to an increased rating for herniated nucleus pulposus, L3-4, L4-5, L5-S1, status post laminotomy and laminectomy with bone harvest and fusion, L3 to S1, currently rated 20 percent disabling, is denied.  



REMAND

On VA examination in March 2012, the examiner gave a diagnosis of a low back scar.  The record reflects that this is a post surgical scar.  However, adjudication of this issue has not been initiated.  The Board therefore cannot evaluate the scar without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, this issue must be remanded for initial adjudication by the RO/AMC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should complete an initial adjudication of entitlement to a compensable evaluation of a post surgical low back scar.  If the determination remains less than fully favorable to the Veteran, he should be provided with a statement of the case (SOC) and given an opportunity to respond thereto.  

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


